Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 1 of 9




                          UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                Case Number: 20-21841-CIV-JEM

  SUSAN KHOURY,

         Plaintiff,

  v.

  MIAMI-DADE COUNTY, a political subdivision
  of the State of Florida, CARMEN MANNING, a
  resident of the State of Florida, and DARIUS
  MCGAHEE,

        Defendants.
  ________________________________________/

                      CORRECTED ORDER DENYING MOTION TO DISMISS

         THIS CAUSE is before the Court upon the Miami-Dade County (“County”)’s Motion to

  Dismiss Count IX of the Complaint, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

  Procedure (DE 15). The Court has carefully considered the motion, response and reply thereto,

  and is otherwise fully advised. For the reasons that follow, the Motion to Dismiss is DENIED.

  I.     BACKGROUND

         Plaintiff, Susan Khoury, lives across the street from Glades Middle School in

  unincorporated Miami-Dade County. (DE 1, Compl. ¶¶ 6-7). According to the Complaint, the

  school hosts a very active baseball and softball league at its home field, which operates games and

  practice sessions almost every night, including weekends. (Id. ¶¶ 8-10). Khoury accuses league

  participants of leaving garbage around the neighborhood, parking illegally, blocking access to

  private residences, and destroying landscaping. (Id. ¶¶ 13- 15). Khoury further states that powerful

  lights from the ballpark keep her up at night. (Id. ¶ 16). Based on these concerns, Khoury and other

  neighbors, but mostly Khoury, routinely contact the Miami-Dade Police Department and the
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 2 of 9




  School Board to address the situation. (Id. ¶¶ 17-18, 25). Khoury takes videos and photographs of

  purported offenders to document their conduct, who, in turn, complain to the police about

  Khoury’s invasive tactics. (Id. ¶ 18). This contentious merry-go-round has made Khoury well

  known to most law enforcement officers in the area. (Id. ¶ 25).

          Unfortunately, on June 22, 2018, police did not intervene in her favor. On that day, Khoury

  alleges that Anna Darden was attending her son’s baseball game at Glades Middle School. (Id. ¶

  26). Darden noticed Khoury standing across the street on the sidewalk holding her phone in her

  hand and presumed that Khoury was filming the league participants. (Id. ¶¶ 27-28). Darden called

  the police. (Id. ¶ 29).

          Khoury states that Officer Carmen Manning and Officer Darius McGahee responded to the

  call. (Id. ¶ 30). According to the Complaint, Officer Manning was very familiar with Khoury and

  her “years-long fight” to correct the parking problem at Glades Middle School. (Id. ¶ 31). Khoury

  alleges that Officer Manning also knew that Khoury would take photographs to document the

  problem and further knew that Khoury was a nearby resident. (Id. ¶¶ 32-33).

          Khoury alleges that Officer Manning and Officer McGahee exited their patrol car and

  stated, “Ma’am, come here. Come here.” (Id. ¶ 38). Khoury stood in place and asked, “What is the

  problem?” (Id. ¶ 39). Then both officers approached Khoury and stood in very close proximity to

  her. (Id. ¶ 40). Khoury alleges that Officer Manning stated in an aggressive tone, “You know that

  I have made contact before, remember? Remember me? Hum?” but Khoury remained silent. (Id.

  ¶¶ 40-42). Then Khoury asked Officer Manning, “What can I do for you?” to which she

  responded “No. Let me tell you what’s going to happen. Why are you here taking pictures?” (Id.

  ¶¶ 44-45). Khoury denied taking pictures. (Id. ¶ 46).



                                                  -2-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 3 of 9




         Khoury contends that Officer Manning then asked her for identification but she did not

  have any. (Id. ¶¶ 47-48). Officer Manning then stated, “You will give me some ID ma’am! You

  are taking pictures of what is going on over here. We have children playing.” (Id. ¶ 49). Khoury

  alleges that she was concerned about Officer Manning’s aggressive tone and asked Officer

  Manning to call her supervisor. (Id. ¶ 50). Officer Manning agreed to call her sergeant but

  demanded that Khoury provide her name. (Id. ¶ 51). Khoury complied and attempted to walk away.

  (Id. ¶ 52). Khoury alleges that, at this time, Officer Manning and Officer McGahee grabbed

  Khoury, while Officer Manning yelled:

         Ma’am do not go anywhere. I am speaking to you and I am trying to deal with you
         accordingly. As a law enforcement officer, I am allowed to ask you for your name
         and your date of birth when I make contact with you because I am here. Now I am
         not going to allow you to walk away from here.

  (Id. ¶ 53). Khoury responded, “Do you want to make a show for them,” and pointed to the people

  at the baseball field. (Id. ¶ 54). Officer Manning repeatedly interrupted Khoury as she tried to

  speak and pointed her finger in Khoury’s face. (Id. ¶¶ 56-57). Khoury states that Officer Manning

  and Officer McGahee immediately grabbed her arms and “quickly threw her to the ground.” (Id. ¶

  58). Another female officer arrived to the scene and placed her knee on Khoury’s back. (Id. ¶ 59).

  Khoury asked what she had done wrong while Officer McGahee accused Khoury of resisting

  arrest. (Id. ¶¶ 60-61). Khoury denies that she resisted arrest. (Id. ¶ 61).

         Khoury claims that Officer Manning and McGahee unnecessarily twisted her arms behind

  her back in an awkward position during the arrest. (Id. ¶ 62). The officers then handcuffed and

  placed Khoury in the back seat of the patrol car. (Id. ¶ 64). Khoury alleges that as a result of the

  incident she suffered several contusions on her eyes, nose and hands, and injuries to her shoulder




                                                    -3-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 4 of 9




  and wrists. (Id. ¶¶ 65-66). The officers arrested Khoury for disorderly conduct and resisting arrest

  without violence and transported her to jail. (Id. ¶ 76).

          After booking Khoury into jail, the officers returned to their patrol car and apparently had

  a conversation about Khoury. (Id. ¶ 77). Officer Manning referred to Khoury as a “coo-coo bird”

  and said that Khoury “is always into something with those people.” (Id. ¶¶ 78-79). Officer

  Manning said that Khoury “always goes out to the park and wants to take pictures of people at the

  park” and sarcastically remarked, “Like [the parking] is bothering her.” (Id. ¶¶ 80-82). Officer

  Manning then predicted to Officer McGahee: “Every year we deal with her. It’s always something

  with her. Trust me, everybody is going to hear about this. From the major, to the Director, you will

  see.” (Id. ¶ 84).

          Based on this incident, Khoury filed a nine-count complaint asserting claims against the

  officers for violations of 42 U.S.C. 1983 (Counts I-XIII) and a state law claim for false arrest/false

  imprisonment against Miami-Dade County (Count IX). The single question before the Court is

  whether Count IX is subject to dismissal on grounds of sovereign immunity. This matter is now

  ripe for adjudication.

  II.     DISCUSSION

          In considering a Rule 12(b)(6) motion, a court evaluates the sufficiency of the pleading

  rather than the merits of the case. Milburn v. United States, 734 F.2d 762, 765 (11th Cir. 1984). At

  the pleading stage, a complaint must contain “a short and plain statement of the claim showing the

  [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a) does not require “detailed

  factual allegations,” it does require “more than labels and conclusions”; a “formulaic recitation of

  the cause of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). To survive

  a motion to dismiss, “factual allegations must be enough to raise a right to relief above the

                                                   -4-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 5 of 9




  speculative level” and must be sufficient “to state a claim for relief that is plausible on its face.”

  Id. at 555, 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

         Furthermore, a complaint is subject to dismissal “when its allegations—on their face—

  show that an affirmative defense bars recovery on the claim.” Marsh v. Butler Cnty., Ala., 268

  F.3d 1014, 1022 (11th Cir. 2001). But while questions of immunity should be resolved at the

  earliest stage possible, Hunter v. Bryant, 502 U.S. 224, 227 (1991), this directive does not alter the

  rule that a court must assume that the allegations in the complaint are true, and must view all facts

  and inferences in the light most favorable to the nonmoving party at the dismissal stage. Scott v.

  Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005). Dismissal is only appropriate “when the plaintiff

  can prove no set of facts in support of his claim which would entitle him to relief.” Horsley v.

  Feldt, 304 F.3d 1125, 1131 (11th Cir. 2002).

  III.   DISCUSSION

         The County moves to dismiss Count IX of the Complaint as legally barred by the doctrine

  of sovereign immunity. The doctrine of sovereign immunity provides that the County, as a political

  subdivision of the State of Florida, is immune from suit except in those circumstances where the

  State has given its consent to be sued. Moore v. Miami-Dade Cnty., 502 F. Supp. 2d 1224, 1234-

  35 (S.D. Fla. 2007) (citing Cauley v. City of Jacksonville, 403 So. 2d 379, 381 (Fla. 1981)).

  Specifically, Florida law provides:

         The exclusive remedy for injury or damage suffered as a result of an act, event, or
         omission of an officer, employee, or agent of the state or any of its subdivisions or
         constitutional officers shall be by action against the governmental entity, or the
         head of such entity in her or his official capacity, or the constitutional officer of
         which the officer, employee, or agent is an employee, unless such act or omission

                                                   -5-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 6 of 9




         was committed in bad faith or with malicious purpose or in a manner exhibiting
         wanton and willful disregard of human rights, safety, or property. The state or its
         subdivisions shall not be liable in tort for the acts or omissions of an officer,
         employee, or agent committed while acting outside the course and scope of her or
         his employment or committed in bad faith or with malicious purpose or in a manner
         exhibiting wanton and willful disregard of human rights, safety, or property.

  Fla. Stat. § 768.28(9)(a). See also id. at § 768.28(2) (“state agencies and subdivisions” include

  “counties and municipalities”).

         Against this backdrop, the County argues that the allegations of misconduct against the

  officers in the Complaint “can only be characterized as committed in bad faith, with malicious

  purpose, or in a willful and wanton manner.” (DE 15: 11). The Court disagrees.

         The relevant authority in determining whether allegations of police misconduct are

  sufficiently egregious to trigger a governmental entity’s statutory immunity under Florida law is

  McGhee v. Volusia Cty. 679 So. 2d 729 (Fla. 1996). In that case, a sheriff’s deputy arrested the

  plaintiff, Morris McGhee. Id. at 730. During booking procedures, and while McGhee was in

  handcuffs, McGhee told the deputy that he was no longer welcomed at a shop owned by McGhee’s

  father, where deputies apparently had come on occasion. Id. The deputy then asked if McGhee

  was threatening him and “lunged at McGhee, grabbed him by the throat, and began kicking

  McGhee with force.” Id.

         McGhee later sued the deputy and the county. The trial court granted the county’s motion

  to dismiss based on the immunity prescribed in section 768.28(9)(a) and the Fifth District Court

  of Appeal affirmed, ruling that the deputy acted beyond the scope of his duties in attacking

  McGhee. But the Florida Supreme Court reversed, explaining that the county is “immune as a

  matter of law only if the acts are so extreme as to constitute a clearly unlawful usurpation of

  authority.” Id. at 733. “The fact that [the deputy] may have intentionally abused his office does not


                                                   -6-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 7 of 9




  in itself shield the sheriff from liability.” Id. The Florida Supreme Court accordingly held that that

  the question of whether the deputy “acted in bad faith, with malicious purpose, or in a manner

  exhibiting wanton or willful disregard of human rights, safety, or property” should be put to the

  fact-finder. Id.

          The case of Valdes v. Miami-Dade Cty., 2013 WL 5429938, at *7 (S.D. Fla. Sept. 27,

  2013), aff'd, 584 Fed. Appx. 927 (11th Cir. 2014) serves as a further guidepost in determining

  whether the application of the Florida sovereign immunity statute is appropriate. There, the district

  court denied Miami-Dade County’s motion to dismiss based on sovereign immunity. Id.

          In pertinent part, the allegations in the complaint revealed an incident on Thanksgiving

  Day in which an altercation occurred between the plaintiff (Valdes) and an off-duty police officer

  (Martinez) who arrested him several months earlier. Valdes, 2013 WL 5429938, at *7. Valdes

  stated he did not want any trouble, especially since it was Thanksgiving Day. Id. “Officer Martinez,

  however, continued telling Valdes that they should go outside to resolve the ‘problem.’” Id.

  “Valdes’s father also told Officer Martinez that he did not want any trouble and that if he continued

  to harass Valdes, he would call the police, to which Officer Martinez responded, ‘I am the f[---

  ing] police.’” Id.

          After the father dialed 911, the incident escalated and Valdes was arrested. Id. “[Officer]

  Martinez told Plaintiff that he was going to jail, and, as a result, would not be able to “eat any f[--

  -ing] turkey.” Id. Pursuant to a search incident to arrest, the arresting officers found a firearm, but

  plaintiff alleged that the officers “‘knew for a fact Plaintiff had a license to carry a firearm,’ but

  they nevertheless arrested Plaintiff for carrying a concealed weapon” among other (ultimately

  unsuccessful) charges. Id.

          Regarding the denial of sovereign immunity with respect to this incident, the district court

                                                   -7-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 8 of 9




  reasoned that “in order to make the determination that Miami–Dade County is asking for [that the

  arrest “cannot be construed as anything other than . . . bad faith],” the court “would have to make

  inferences in its favor, rather than construing the allegations in the light most favorable to the

  plaintiff.” Valdes, 2013 WL 5429938, at *19. The court declined to do so. See also Vasquez v. City

  of Miami Beach, 895 F. Supp. 2d 1275, 1279 (S.D. Fla. 2012).

          Applying these precepts here, McGhee and Valdes compel the conclusion that sovereign

  immunity is inappropriate. In particular, Khoury’s Complaint paints a plausible picture of police

  officers as neighborhood peacekeepers attempting to contain a well-known belligerent and serial

  exaggerator. Although those efforts, as alleged, were perhaps misguided and potentially unlawful

  under the circumstances, that does not mandate a finding of bad faith. Indeed, the police encounter

  here, like McGhee and Valdes, appears to have been colored in part by prior encounters between

  the parties.

          Although the Court agrees with the County that bad faith could be reasonably inferred from

  these facts, when faced with two plausible and competing inferences, the Court is required to

  construe the allegations in a pleading in the light most favorable to the nonmoving party at the

  dismissal stage. Indeed, this case hews much more closely to McGhee and Valdes than the

  egregious examples of brutality cited by the County, in which bad faith was conclusively

  established by the pleadings. See, e.g., Casado v. Miami-Dade Cty., 340 F. Supp. 3d 1320, 1330

  (S.D. Fla. 2018) (factual allegations included “repeatedly punching the plaintiff in the face,

  slamming him on the hood of his car, arresting him without probable cause, and fabricating

  evidence”); Alicea v. Miami-Dade County, No. 13-21549, ECF No. 95 (S.D. Fla. Oct. 25, 2014)

  (Bloom, J.) (complaint alleged that officer “‘violently pummeled’ [the plaintiff] in the head, face

  and torso [which was done] without reasonable suspicion or probable cause”); Mena v. Miami-

                                                  -8-
Case 1:20-cv-21841-JEM Document 42 Entered on FLSD Docket 10/27/2020 Page 9 of 9




  Dade County, 2014 WL 3667806, at *2 (S.D. Fla. July 22, 2014) (complaint alleged officers’

  actions of “pulling Mr. Mena out of the car, throwing Mr. And Mrs. Mena, beating them,

  handcuffing them, and arresting them”); Blue v. Miami-Dade Cty., 2011 WL 2447699, at *2 (S.D.

  Fla. June 15, 2011) (county employee’s alleged actions included “intentionally kicking a five-year-

  old child in the mouth because she used the restroom without his permission”).

         In sum, it cannot be said that the acts alleged by Khoury “are so extreme as to constitute a

  clearly unlawful usurpation of authority” precluding any plausible explanation short of bad faith.

  McGhee, 679 So. 2d at 733. The County’s sovereign immunity claim pursuant to Fla. Stat. §

  768.28(9)(a) accordingly fails.

  IV.    CONCLUSION

         For the foregoing reasons, Miami-Dade County’s Motion to Dismiss (DE 15) is DENIED.

  The Motion to Stay Discovery (DE 31) is DENIED AS MOOT.

         DONE AND ORDERED in Chambers, Miami, Florida, this 27th day of October 2020.



                                                        ________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE




                                                  -9-
